This is an action for actionable negligence brought by plaintiff against defendant, alleging that defendant manufactured and sold to him a Nash automobile, which was unsafe, with unsafe and defective brakes and which became uncontrollable while plaintiff was driving, which condition caused a wreck and caused the injuries and damages to the plaintiff as set out and specified.
The defendant in the answer says: "That, as this defendant is advised, the plaintiff did, during the fall of 1928, purchase a Nash automobile from the Turnage Motor Company of Ayden, N.C. That said sale was made by said Turnage Motor Company and not this defendant. That the plaintiff took said automobile out to his home — a distance of about fifteen (15) miles from the town of Ayden, for his wife to see and try it out with him. That the automobile was tried out thoroughly on the trip and also around the town of Ayden, and, after a thorough trial and demonstration on the part of the plaintiff, the car being demonstrated by the Turnage Motor Company by one of it's salesmen, the plaintiff purchased said Nash car."
The defendant denied it sold plaintiff the car, and also denied any negligence and set up the plea of contributory negligence. At the close of plaintiff's evidence, upon motion of defendant for judgment as in case of nonsuit, the court below sustained the motion. The plaintiff excepted, assigned error and appealed to this Court.
Upon a careful review of the evidence, which it is unnecessary to set forth, we think the judgment of the court below correct.
Affirmed.